Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 16 and 21 have been amended.
Claims 1 – 15 has been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed August 3, 2021 and February 7, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  NPL Reference 1 – Korean Office Action has not been provided with an explanation of relevance/English.
The information disclosure statement filed February 7, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all Foreign Patent Document 3 – 10-19966229 KR B1 has not been provided.
The information disclosure statement filed February 7, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.  Foreign Patent Document 3 – 10-19966220 KR B1 has not been listed in the IDS.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16 – 18 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bondarenko et al. (US Patent 10,121,037 B1) in view of Brockman et al. (US PGPub 2017/0098272 A1) in view of Quiroga (Effects of Upsized Wheels and Tires Tested) in further view of Markel (2005-2011 Cadillac STS).
In regards to claim 16, Bondarenko discloses a method of providing a vehicle part change service to allow a vehicle shape to be changed by replacing a vehicle part, the method comprising: 
	In regards to:
receiving, by a server, a part change request for a predetermined vehicle kind from a user terminal; 
providing, by the server, kinds of a changeable parts to the user terminal 
(Col. 6 Lines 39 – 65; Col. 8 Lines 42 – 60; Col. 8 – 9 Lines 61 – 27; Col. 10 Lines 5 – 30; Col. 11 Lines 30 – 59; Col. 12 Lines 31 – 64; Col. 14 Lines 7 – 21; Col. 15 Lines 4 – 17; Col. 19 – 20 Lines 54 – 10 wherein the system receives queries and orders for replaceable vehicle parts from a user terminal); 
guiding, by the server, a cost for a target part through the user terminal in a response that a corresponding part is selected through the user terminal and processing to transport the corresponding part to a service center (Col. 10 Lines 5 – 30; Col. 11 Lines 16 – 59; Col. 12 Lines 13 – 30; Col. 13 Lines 29 – 47; Col. 13 – 14 Lines 54 – 47; Col. 15 Lines 30 – 63 wherein the system assists the user with identifying parts and their corresponding costs, as well as procurement of a part); and 
(Col. 3 Lines 11 – 20; Col. 19 – 20 Lines 54 – 10; Col. 20 Lines 35 – 65; Col. 22 Lines 4 – 28; Col. 29 Lines 5 – 17 wherein the system, after receiving vehicle information, determines the condition that the vehicle is in so that it can assist with its repair process and, upon completion of the repair, the vehicle repair will be identified as completed and will use information about the particular vehicle and the installed part in order to determine the final condition of the vehicle and track, based on this updated information, as to when servicing will be needed in the future.  Additionally, the system also tracks whether a higher grade or performance part was installed, thereby resulting in the system being provided with information that the vehicle has been upgraded, e.g., the vehicle has had a performance increase due to the higher performance part being installed),
[…]; and
[…].
Bondarenko discloses a system and method for servicing a vehicle, such as, providing aftermarket parts for the vehicle (Col. 4 – 5 Lines 46 – 21).  Despite Bondarenko disclosing that aftermarket parts can be used and that parts used for servicing a vehicle, such as, but not limited to, tire replacements (Col. 16 – 17 Lines 61 – 24), affects a vehicle’s performance, Bondarenko fails to explicitly disclose all types of parts that can be provided to a vehicle, such as, body kits.
To be more specific, Bondarenko fails to explicitly disclose:
wherein the server includes a change information providing unit configured to output and provide the vehicle specification information being changed in accordance with the change of the target to a new part, to the user terminal or a display unit of the vehicle, and
wherein the change information providing unit is configured to provide the user terminal or the display unit of the vehicle with wheel weight distribution change information applied to a wheel, weight and power in the vehicle being changed in accordance with the change of the target part in the vehicle to the corresponding part of the vehicle.
However, Brockman, which is also directed to vehicle servicing, further teaches that body kits are old and well-known in the art.  Brockman teaches that it is well-known in the art to provide an interactive GUI to allow a user to modify the shape of a vehicle, e.g., using aftermarket parts, trim packages, wheels, and etc., and, consequently, its performance and to further allow the user to preview how the vehicle’s look changes in response to the selection of parts.   Brockman teaches that the GUI not only provides a preview of how the vehicle looks before and after the selection of a part, but also provides information about the various parts that are available for selection.  Brockman teaches that it is old and well-known in the art that a customer for a vehicle may desire to further customize the vehicle by the addition and/or installation of accessories and by providing a GUI that allows a user to view available parts and how those parts would look on a vehicle a customer will be able to preview selections and make an informed decision over what parts they want installed onto the vehicle.
(For support see: Fig. 5A – 10, 11, 13A – 14D; ¶ 3, 36, 37, 39, 40 – 45, 48, 51, 52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the interactive vehicle modification preview system and method of Brockman into the vehicle servicing system of Bondarenko as this would allow customers who are interested in customizing their vehicle, e.g., using aftermarket parts, to preview how their vehicle will look like and understand the advantages that a part would provide, e.g., vehicle protection when installing a bull bar, towing capabilities, and etc., so as to make an informed decision on what or if a part should be purchased an installed onto a vehicle.
The combination of Bondarenko and Brockman discloses a system and method for customizing a vehicle and providing information regarding parts that a customer has access to, such as, but not limited to, body kits and wheels, in order to preview how a selection of a part would affect a vehicle.  Although the combination of Bondarenko and Brockman discloses that information about a part is provided to a customer, the combination of Bondarenko and Brockman fails to provide all type of information that are associated with vehicle parts that would inform a user as to how selection and how the inclusion or modification of a part would affect a vehicle’s performance, e.g., weight and power.
To be more specific, the combination of Bondarenko and Brockman fails to explicitly disclose: 
wherein the change information providing unit is configured to provide the user terminal or the display unit of the vehicle with wheel weight distribution change weight and power in the vehicle being changed in accordance with the change of the target part in the vehicle to the corresponding part of the vehicle.
However, Quiroga, which is also directed toward vehicle body customization, further teaches that modifying vehicle parts not only change the look of your vehicle, but can also affect the weight and performance of the vehicle.  Quiroga teaches that as wheels and tires grow in size, they also grow in weight, and that acceleration and fuel economy suffer.  Quiroga teaches that as wheel weight, vehicle weight, and the weight distribution affects the performance of a vehicle, such as, but not limited to, the vehicle’s acceleration (i.e. available power to have the vehicle reach a certain speed within a period of time), its fuel economy (i.e. the power needed to move the vehicle affects how much fuel is used), as well as how the vehicle handles (i.e. grip).  Quiroga further states, “And remember, unless you believe it is better to look good than to feel good, take our advice and stay away from extremely low-profile sidewalls and massively heavy wheels.”  In other words, Quiroga teaches that there are advantages and disadvantages with modifying the stock components of a vehicle, that modification can affect the performance of a vehicle, and that, in the end, it is completely up to what the consumer desires in order to weigh the pros and cons of vehicle modification based on the available information.  One of ordinary skill in the art looking upon the teachings of the combination of Bondarenko and Brockman would have found it beneficial to include as much information about vehicle parts as this would result in a customer becoming more knowledgeable about a component they are interested in purchasing and making a more informed decision.
(For support see: Page 1, Table on Page 2, Page 3, Page 6)
Quiroga, into the vehicle customization system and method of the combination of Bondarenko and Brockman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art looking upon the combination of Bondarenko and Brockman would have found that part information is already being provided to a user in order to allow them to make an informed decision and by providing additional information, such as the information provided by Quiroga, i.e. power and weight information, one of ordinary skill in the art would have found that a more robust system can be provided to a user so as to allow a user to make an informed decision regarding the customization of their vehicle and achieve a particular desire that there are seeking, e.g., determining what modifications to the weight of the vehicle can be performed in order to attain a desired performance level.
The combination of Bondarenki, Brockman, and Quiroga discloses a system and method of allowing a user to service and customize their vehicle by providing options of various types of parts that can be changed on a vehicle, as well as information pertaining to how the performance of the vehicle would change in response to a change in a part.  Although the combination of Bondarenki, Brockman, and Quiroga discloses that wheels/tires are well-known types of parts that can be changed combination of Bondarenki, Brockman, and Quiroga fails to disclose whether it is old and well-known to configure the steering angle of the vehicle in response to the wheels/tires being changed on the vehicle.
To be more specific, the combination of Bondarenki, Brockman, and Quiroga fails to explicitly disclose:
wherein the change information providing unit is configured to control a steering angle according to the wheel distribution change information.
However, Markel teaches that it is old and well-known in the art that in order for a vehicle to function as intended the steering angle is required to be properly calibrated and that steering angle can be affected by wheel distribution and, accordingly, wheel distribution measurements must be correct.  The combination of Bondarenki, Brockman, and Quiroga teaches that different wheels have different specifications that affect the handling of a vehicle, e.g., steering, and, accordingly, one of ordinary skill in the art would have been motivated to incorporate the teachings of Markel in order to utilize a computing device to reset the steering angle of a vehicle in response to a change in weight distribution of the vehicle that can be affected by a change in wheels, e.g., smaller to larger wheels or vice-versa.
(Pages 1 – 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the steering angle based on, at least, weight distribution, as taught by Markel, in the vehicle customization system and method of the combination of Bondarenki, Brockman, and Quiroga as changing 
(NOTE:  The Examiner invites the applicant to review the NPL documents cited in the PTO-892 for more information regarding steering angles/wheel alignment, wheels, and weight distribution)
In regards to claim 17, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the method according to claim 16, further including at least one of 
recommending the service center that provides the vehicle part change service according to user information input from the user terminal; 
selecting, by the user terminal, the vehicle part change service; 
determining a residual value of the vehicle; and 
determining a used article price of the target part
(wherein the system includes information pertaining to, but not limited to, vehicle information and acceptable parts that can be used (Col. 4 – 5 Lines 46 – 21; Col. 13 Lines 30 – 59) and a recommendation of a service center that can provide vehicle service based on received information (Col. 3 Lines 21 – 44; Col. 11 Lines 8 – 15; Col. 16 Lines 14 – 28; Col. 20 Lines 11 – 34) and pricing information on various types of parts (Col. 10 Lines 5 – 30; Col. 11 Lines 16 – 59; Col. 12 Lines 13 – 30; Col. 13 Lines 29 – 47; Col. 13 – 14 Lines 54 – 47; Col. 15 Lines 30 – 63))
In regards to claim 18, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the method according to claim 16, wherein the outputting, by the server, the vehicle control data being changed due to the change of the target part in the vehicle to the corresponding part determines a fuel economy, a chassis durability, a braking distance, an acceleration performance, and a steering performance variation in the vehicle being changed in accordance with the change of the target part in the vehicle to the corresponding part, and provides new control data to a plurality of control devices of which a vehicle control data should be changed according to a vehicle performance variation (Col. 20 Lines 35 – 65; Col. 22 Lines 4 – 28 wherein the system tracks vehicle and part performance after a repair in order to determine, for example, equivalent fuel economy.  As a non-limiting example, if the vehicle is an electric vehicle the system is capable of tracking the useful life of the battery cells in order to determine if the batteries are nearing their end of life).  
In regards to claim 20, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the method according to claim 16, wherein the guiding, by the server, the cost for the target part through the user terminal in the response that the corresponding part is selected through the user terminal incudes computing an amount of money required for the vehicle part change service according to a price of a new part, a used article price of the target part, and a part transport distance to the service center, and guides the computed amount of money through the user terminal (Col. 10 Lines 5 – 30; Col. 11 Lines 16 – 59; Col. 12 Lines 13 – 30; Col. 13 Lines 29 – 47; Col. 13 – 14 Lines 54 – 47; Col. 15 Lines 30 – 63 wherein the system assists the user with identifying parts and their corresponding costs, as well as part delivery (Col. 16 Lines 29 – 60; Col. 17 – 18 Lines 55 – 43); and payment for the part (Col. 3 Lines 11 – 20; Col. 10 Lines 5 – 30; Col. 11 Lines 16 – 59; Col. 12 Lines 13 – 30; Col. 13 Lines 29 – 47; Col. 13 – 14 Lines 54 – 47; Col. 15 Lines 30 – 63); Col. 3 Lines 11 – 20; Col. 6 Lines 25 – 38 wherein the system further takes into account whether painting needs to be performed in order to fully restore the vehicle and its associated labor).  
In regards to claim 21, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the method according to claim 16, wherein the outputting, by the server, the vehicle specification information being changed due to the change of the target part includes providing the user terminal with at least one of vehicle weight, power, color, storage space, and trunk kind in the vehicle being changed in accordance with the change of the target part in the vehicle to the corresponding part (Col. 12 – 13 Lines 65 – 19; Col. 18 – 19 Lines 53 – 23; Col. 19 – 20 Lines 54 – 10; Col. 20 Lines 49 – 65; Col. 22 Lines 4 – 28 wherein the system includes part description information in order to identify the specific part that has been authorized to be used for the specific vehicle and its repair, as well as allowing the system to identify (if allowed) substituted parts and/or other parts that may be associated with repair and/or requested part for the repair.  The types of parts managed by the system are parts of various types, such as, but not limited to, color; Brockman – Fig. 5D, 8 regarding color and wheels).  
In regards to claim 22, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the method according to claim 16, further including providing a prediction time required for an after-sales service with respect to the changed  (Col. 20 – 22 Lines 35 – 28 wherein the system tracks the vehicle after a repair in order to determine future servicing).  
In regards to claim 23, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the according to claim 17, wherein the residual value is determined by according to at least one of vehicle trim, driving distance, model year, usable residual time period, external appearance state, accident history, and changed part value information in the vehicle (Bondarenko – Col. 4 – 5 Lines 46 – 3; Col. 29 Lines 5 – 17  wherein the value of the vehicle can be based on, at least, mileage; Liu - ¶ 75 wherein residual value can be affected based on accidents).
In regards to claim 23, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the according to claim 17, further comprising: in a response that a part change order for a predetermined vehicle kind is received, selecting an ordered part in a storage storing the changeable parts, to perform painting in a response that the ordered part has not been painted, and to transport the ordered part to the service center after completion of packing of the ordered part (Bondarenko – Col. 3 Lines 11 – 20; Col. 6 Lines 25 – 38 wherein the system further takes into account whether painting needs to be performed in order to fully restore the vehicle and its associated labor).

_____________________________________________________________________

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bondarenko et al. (US Patent 10,121,037 B1) in view of Brockman et al. (US PGPub 2017/0098272 A1) in view of Quiroga (Effects of Upsized Wheels and Tires Tested) in view of Markel (2005-2011 Cadillac STS) and in further view of Liu et al. (US PGPub 2015/0348058 A1)
In regards to claim 19, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses a system and method for assisting with servicing a vehicle and providing information regarding the servicing to a plurality of different entities in order to determine how the servicing should be conducted by taking into consideration the value of the vehicle.  Despite taking into consideration the value of the vehicle, the combination of Bondarenko, Brockman, Quiroga, and Markel discloses the value in a general sense, e.g., newer vehicle, as well as not explicitly disclosing that the value is a residual value.
To be more specific, the combination of Bondarenko, Brockman, Quiroga, and Markel fails to explicitly disclose:
the method according to claim 17, further including: 
re-determining the residual value of the vehicle that is changed in accordance with a change of a vehicle body part after the determining the residual value of the vehicle;
transferring re-determined residual value information of the vehicle to an insurance company server; and 
re-determining, by the insurance company server, a premium of the vehicle according to the re-determined residual value information related to the vehicle and transferring the re-determined premium to the user terminal.  
Liu teaches that it is old and well-known in the art that vehicle servicing can affect the residual value of the vehicle as an insurance company can use this information in order to calculate premiums.  Liu teaches that it is old and well-known in the rat that understanding the vehicle condition allows for the determination of the residual value of a vehicle, which, in turn, allows for an insurance company to accurately determine monthly premiums.  One of ordinary skill in the art would have found it beneficial to also take into consideration the residual value of a vehicle and incorporate it into the system and method of the combination of Bondarenko, Brockman, Quiroga, and Markel since the combination of Bondarenko, Brockman, Quiroga, and Markel discloses that the value of a vehicle can dictate how a vehicle should be serviced and by taking into consideration, especially since the type of service that needs to be performed on the vehicle can greatly affect its residual value and condition, which can further determine what parts should be used on the vehicle, e.g., whether to use higher end parts if the vehicle would still be considered “new” or lower end parts because severe damage to the vehicle could result in the vehicle no longer being considered “new.”
(For support see: ¶ 4, 5, 51, 75, 85)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concept of determining the residual value of a vehicle, as taught by Liu, into the vehicle value based servicing system and method of the combination of Bondarenko, Brockman, Quiroga, and Markel as the residual value of a vehicle can greatly affect how an insurance company .
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
Claim Objection
 The objection to claim 21 has been withdrawn due to amendments.
Information Disclosure Statement
The objection to the IDS has been maintained for the same reasons that were previously stated.
New objections to the IDS have been provided, as discussed above.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been withdrawn as the claimed invention integrates itself into a practical application.  The claimed invention modifies and improves upon the functioning of a vehicle by configuring the vehicle to take into a account a change in wheel weight distribution by configuring the vehicle’s steering angle.
Rejection under 35 USC 102 and 103 
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Markel (2005-2011 Cadillac STS); Anonymous (How to Reset Steering Angle Sensor?); Carley (Diagnosing Wheel Speed Sensors: WSS, ABS Systems); Hales (Car weight distribution: understanding its effect when driving on track); NASIOC Forum (Resetting Steering Angle Sensor in 2009 WRX); Larsen (Real-Time Calibration of the Steering Wheel Angle Sensor); Leppek (DE 10344911 A1) – which are directed towards the modification of steering angle due to changes that a vehicle experiences, e.g., weight and wheel/tire changes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/14/2022